Case: 21-60886       Document: 00516342843             Page: 1      Date Filed: 06/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                                 June 3, 2022
                                       No. 21-60886
                                                                               Lyle W. Cayce
                                                                                    Clerk
   Michael Jerome Williams,

                                                                 Petitioner—Appellant,

                                           versus

   Warden Frank Shaw,

                                                                 Respondent—Appellee.


              Application for Certificate of Appealability from the
       United States District Court for the Southern District of Mississippi
                             USDC No. 3:20-CV-778


   Before Stewart, Haynes, and Ho, Circuit Judges.
   Per Curiam: *
          Michael Jerome Williams, Mississippi prisoner # 62701, moves for a
   certificate of appealability (COA) to challenge the district court’s denial of
   his 28 U.S.C. § 2254 petition challenging his convictions for murder and
   felon in possession of a firearm. He argues that the district court erred in
   finding his petition untimely, and that he is entitled to statutory and equitable


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opinion
   should not be published and is not precedent except under the limited circumstances set
   forth in 5th Circuit Rule 47.5.4.
Case: 21-60886      Document: 00516342843           Page: 2   Date Filed: 06/03/2022




                                     No. 21-60886


   tolling. Finally, Williams argues the district court erred in refusing to hold
   an evidentiary hearing.
          To obtain a COA, Williams must make “a substantial showing of the
   denial of a constitutional right.” 28 U.S.C. § 2253(c)(2); see Miller-El
   v. Cockrell, 537 U.S. 322, 336 (2003). Where the district court has denied
   federal habeas relief on procedural grounds, this court will issue a
   COA “when the prisoner shows, at least, that jurists of reason would find it
   debatable whether the petition states a valid claim of the denial of a
   constitutional right and that jurists of reason would find it debatable whether
   the district court was correct in its procedural ruling.” Slack v. McDaniel,
   529 U.S. 473, 484 (2000). Williams has not made that showing.
          In light of the foregoing, it is ordered that Williams’s COA motion is
   DENIED. His motion to proceed in forma pauperis is also DENIED.
          As Williams fails to make the required showing for a COA on his
   constitutional claim, we do not reach whether the district court erred by
   denying an evidentiary hearing. See United States v. Davis, 971 F.3d 524, 534-
   35 (5th Cir. 2020), cert. denied, 142 S. Ct. 122 (2021).




                                          2